Exhibit 10.32
3COM CORPORATION
STAND ALONE STOCK OPTION AGREEMENT
     3Com Corporation has granted Ronald A. Sege (the “Participant”), an Option
to purchase certain Shares in accordance with the Participant’s Employment
Agreement dated April 29, 2008 (“Employment Agreement”), subject to the
following terms and conditions as set forth in this Award Agreement. The
“Effective Date” of this Award Agreement shall be May 6, 2008.
     1. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Award.
          (b) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and any other applicable
laws.
          (c) “Award” means, individually or collectively, the grant of an
Option under the Award Agreement.
          (d) “Award Agreement” means this stand alone stock option agreement
between the Company and the Participant evidencing the terms and conditions of
this Award.
          (e) “Board” means the Board of Directors of 3Com Corporation.
          (f) “Cause” means:
               (i) The Participant’s willful and continued failure to perform
the duties and responsibilities of his position after there has been delivered
to the Participant a written demand for performance from the Board which
describes in reasonable detail the basis for the Board’s belief that the
Participant has not substantially performed his duties and provides the
Participant the opportunity to present to the Board his good faith reasons for
not so performing and, if the Board does not agree with such reasons, with
thirty (30) days to take corrective action;
               (ii) Any act of personal dishonesty taken by the Participant in
connection with his responsibilities as an employee of the Company with the
intention or reasonable expectation that such action may result in the
substantial personal enrichment of the Participant;
               (iii) The Participant’s conviction of, or plea of nolo contendere
to, a felony;
               (iv) A breach of any fiduciary duty owed to the Company by the
Participant;
               (v) The Participant being found individually liable in any
Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not the Participant admits or denies liability);
               (vi) The Participant (A) obstructing or impeding; (B) endeavoring
to influence, obstruct or impede, or (C) failing to materially cooperate with,
any investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Participant’s failure to waive
attorney-client privilege relating to communications with the Participant’s own
attorney in connection with an Investigation will not constitute “Cause”; or

-1-



--------------------------------------------------------------------------------



 



               (vii) The Participant’s disqualification or bar by any U.S.
governmental or self-regulatory authority from serving in the capacity
contemplated by the Employment Agreement or the Participant’s loss of any U.S.
governmental or self-regulatory license that is reasonably necessary for the
Participant to perform his responsibilities to the Company under the Employment
Agreement, if (A) the disqualification, bar or loss continues for more than
thirty (30) days, and (B) during that period the Company uses its good faith
efforts to cause the disqualification or bar to be lifted or the license
replaced. While any disqualification, bar or loss continues during the
Participant’s employment, the Participant will serve in the capacity
contemplated by the Employment Agreement to whatever extent legally permissible
and, if the Participant’s employment is not permissible, the Participant will be
placed on leave (which will be paid to the extent legally permissible).
          (g) “Change in Control” means the occurrence of any of the following
events:
                    (i) Any Person becoming the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
                    (ii) The approval by the stockholders of the Company, or if
stockholder approval is not required, approval by the Board, of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or
                    (iii) The consummation by the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
                    (iv) A change in the composition of the Board within any
twelve (12) month period during the Term (as defined in the Employment
Agreement) and pursuant to a plan in which the proponent proposes alternative
directors to the Board, as a result of which fewer than a majority are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date of the Employment Agreement, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those directors whose election or nomination was not in
connection with any transactions described in subsections (i), (ii), or (iii) of
this Section 1(g) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
          (h) “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          (i) “Committee” means a committee, which may consist of one or more
persons whom may or may not be Board members, as is consistent with the
Applicable Laws, appointed by the Board.
          (j) “Common Stock” means the common stock of the Company.
          (k) “Company” shall mean 3Com Corporation and any successor
corporation thereto.
          (l) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary as an independent contractor to render
services to such entity.

2



--------------------------------------------------------------------------------



 



          (m) “Date of Option Grant” shall mean the “Date of Grant” as set forth
in the Notice of Grant.
          (n) “Director” means a member 3Com’s Board of Directors.
          (o) “Disability” means the Participant’s inability to substantially
perform his duties under the Employment Agreement as a result of incapacity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a period of twelve months.
          (p) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or any leave for which a return to employment is
guaranteed under Applicable Laws, or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.
          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (r) “Exercise Price” shall mean the “Option Price per Share” as set
forth in the Notice of Grant.
          (s) “Good Reason” means the occurrence of any of the following,
without the Participant’s express written consent; provided however, that
Participant must provide the Company notice of Good Reason within 30 days of the
initial existence of one of the above conditions, upon which notice Company
shall then have 30 days in which to remedy the condition, under which
circumstances Company shall not be required to pay any amounts specified in
Section 8 of the Employment Agreement:
               (i) A material diminution in Participant’s authority, duties or
responsibilities in effect immediately prior to such reduction;
               (ii) A material diminution in Participant’s Base Salary or Target
Annual Incentive (as such terms are defined in the Employment Agreement) as in
effect immediately prior to such reduction other than pursuant to a reduction
that also is applied to substantially all other executive officers of the
Company and which reduction reduces the Base Salary and/or annual cash incentive
by a percentage reduction that is no greater 15%;
               (iii) A material diminution in the kind or level of employee
benefits to which Participant is entitled immediately prior to such reduction
with the result that Participant’s overall benefits package is significantly
reduced other than pursuant to a reduction that is also applied to substantially
all other executive officers of the Company that reduces the level of employee
benefits by a percentage reduction that is no greater that 15%;
               (iv) The relocation of Participant to a facility or location
outside the United States;
               (v) The failure of the Company to obtain the assumption of the
Employment Agreement by a successor and an agreement that Participant will
retain the same role and responsibilities in the merged or surviving parent
company as he had prior to the merger under Section 1 of the Employment
Agreement or, if more favorable, the same role and responsibilities that
Participant had immediately prior to the merger; or

3



--------------------------------------------------------------------------------



 



               (vi) The failure of the Company to appoint Participant as its
Chief Executive Officer by April 30, 2011, or the appointment of another as
Chief Executive Officer after the Effective Date (as such term is defined in the
Employment Agreement).
          (t) “In Connection with a Change of Control” means within three
(3) months prior to or twelve (12) months following a Change of Control.
          (u) “Initial Vesting Date” shall be the date occurring one (1) year
after the Date of Option Grant.
          (v) “Nonstatutory Stock Option” means any Option not intended to
qualify as an Incentive Stock Option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.
          (w) “Notice of Grant” shall mean the “NOTICE OF GRANT OF STOCK
OPTION”. The Notice of Grant is part of this Award Agreement.
          (x) “Number of Option Shares” shall mean the “Total Number of Option
Shares Granted” as set forth in the Notice of Grant.
          (y) “Intentionally left blank.
          (z) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (aa) “Option” means this option to purchase Shares of Common Stock
granted pursuant to this Award Agreement.
          (bb) “Optioned Stock” means the Common Stock subject to the Option.
          (cc) “Option Termination Date” shall mean the date occurring seven
(7) years after the Date of Option Grant.
          (dd) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (ee) “Person” shall have the meaning ascribed to such term under
Sections 13(d) and 14(d) of the Exchange Act.
          (ff) “Service Provider” means an Employee, Director or Consultant.
          (gg) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Agreement.
          (hh) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code and also include
partnerships, limited liability companies and other entities that are at least
30% owned by the Company.
          (ii) “Vested Ratio” means:

                      Vested Ratio          
 
               
Prior to Initial Vesting Date
    0          
 
               
On Initial Vesting Date, for each full year of the Participant’s remaining a
Service Provider from the Date of Option Grant until the Initial Vesting Date
    1/4          
 
               
Plus
               
 
               
For each subsequent full year thereafter of the Participant’s remaining a
Service Provider from the Initial Vesting Date
    1/4          
 
               
In no event shall the Vested Ratio exceed 1/1.
               

4



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in the event that Participant’s employment
is terminated by the Company without Cause or if Participant resigns for Good
Reason, and such termination is not in Connection with a Change of Control, then
Participant will receive twelve (12) months accelerated vesting with respect to
Participant’s then outstanding unvested portion of the Award, provided that
Participant signs the separation agreement and release of claims as set forth in
Section 8(d) of the Employment Agreement and otherwise complies with such
section.
     Notwithstanding the foregoing, in the event that Participant’s employment
is terminated by the Company without Cause or if Participant resigns for Good
Reason, and such termination is in Connection with a Change of Control, then
Participant will become fully vested in Participant’s then outstanding unvested
portion of the Award, provided that Participant signs the separation agreement
and release of claims as set forth in Section 8(d) of the Employment Agreement
and otherwise complies with such section.
     Notwithstanding the foregoing, in the event that Participant resigns for
Good Reason due to (x) the failure of the Company to appoint Participant as
Chief Executive Officer by April 30, 2011 or in the event of the appointment of
another as Chief Executive Officer after April 29, 2010, the vesting of
Participant’s then outstanding unvested portion of the Award will be accelerated
in full or (y) the appointment of another as Chief Executive Officer prior to
April 30, 2010, the vesting of half of the outstanding unvested portion of the
Award will be accelerated in full, provided in each case that Participant signs
the separation agreement and release of claims as set forth in Section 8(d) of
the Employment Agreement and otherwise complies with such section.
     2. Grant of Option. The Administrator hereby grants to the Participant the
Option to purchase the number of Shares set forth in the Notice of Grant, at the
exercise price per Share set forth in the Notice of Grant, subject to the
provisions of this Award Agreement and the Notice of Grant, which is
incorporated herein by reference. The Option referenced herein are not intended
to qualify as Incentive Stock Options as defined in Section 422 of the Code and
shall be treated as a Nonstatutory Stock Option. The term of each Option shall
be stated in the Notice of Grant and shall be seven (7) years from the Date of
Grant.
     3. Exercise of the Option.
          (a) Right to Exercise. The Option shall be exercisable during its
terms in accordance with the Notice of Grant and this Award Agreement and at
such times and under such conditions as determined by the Administrator. The
Option shall first become exercisable on the Initial Vesting Date. Each Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option in the amount equal to the Number of Option Shares
multiplied by the Vested Ratio as set forth in Section 1(ii) above less the
number of Shares previously acquired upon exercise of the Option. In no event
shall an Option be exercisable for more Shares than the Number of Option Shares.
Exercising an Option in any manner approved hereunder shall decrease the number
of Shares thereafter available for sale under the Option by the number of Shares
as to which the Option is exercised.

5



--------------------------------------------------------------------------------



 



          (b) Method of Exercise. Each Option shall be exercisable by written or
electronic notice to the Company which shall state the election to exercise the
Option, the number of Shares being exercised, and such other representations and
agreements as to the Participant’s investment intent with respect to the Shares
as may be required pursuant to the provisions of this Award Agreement. Such
notice shall be signed by the Participant or person entitled to exercise the
Option and shall be delivered to the Company’s Stock Administration Department,
or other authorized representative of the Company, prior to the termination of
the Option as set forth in Section 5 below, accompanied by full payment of the
option price for the number of Shares being purchased.
          (c) Form of Payment of Option Price. Subject to the Applicable Laws,
such payment shall be made (1) in cash, by check, or cash equivalent, (2) by
tender of Shares of the Company’s stock owned by the Participant and having a
fair market value not less than the option price, which (i) either have been
owned by the Participant for more than six (6) months or were not acquired,
directly or indirectly from the Company, and (ii) have a fair market value not
less than the option price, (3) proceeds from a broker-assisted cashless
exercise program acceptable to the Company, in its sole discretion, or (4) by
any combination of the foregoing.
          (d) Withholding. At the time the Option is exercised, in whole or in
part, or at any time thereafter as determined by the Company, the Company shall
have the right to withhold the applicable minimum withholding taxes, including
but not limited to federal tax, state tax, foreign taxes, or social taxes, if
any, which arise in connection with the Option including, without limitation,
obligations arising upon (i) the exercise of the Option in whole or in part,
(ii) the transfer, in whole or in part, of any Shares acquired on exercise of
the Option, or (iii) the lapsing of any restriction with respect to any Shares
acquired on exercise of the Option. The Participant shall make adequate
provision for the Company to meet its minimum withholding obligations.
          (e) Certificate Registration. The Shares as to which an Option shall
be exercised shall be issued in the the name of the Participant, the heirs of
the Participant (if applicable), or, if requested in writing by the Participant,
in the name of the Participant and his spouse. If payment of the option price is
accomplished using a broker-assisted cashless exercise program acceptable to the
Company, in its sole discretion, the certificate or certificates may, at the
Company’s sole discretion be registered in the name of a nominee who is an
authorized broker for the Company’s same-day sale program. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 10 herein.
          (f) Restriction on Grant of Option and Issuance of Shares. The grant
of the Option and the issuance of Shares pursuant to the Option shall be subject
to compliance with all Applicable Laws. The Option may not be exercised if the
issuance of Shares upon such exercise would constitute a violation of any
Applicable Laws. In addition, no Option may be exercised unless (i) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of any Option be in effect with respect to the Shares
issuable upon exercise of the Option, or (ii) in the opinion of legal counsel to
the Company, the Shares issuable upon exercise of any Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of said Act. As a condition to the exercise of any Option, the
Company may require the Participant to satisfy any qualifications that

6



--------------------------------------------------------------------------------



 



may be necessary or appropriate, to evidence compliance with any Applicable Laws
and to make any representation or warranty with respect thereto as may be
requested by the Company.
          (g) Fractional Shares. The Company shall not be required to issue
fractional Shares upon the exercise of the Option.
          (h) Survival of Award Agreement Provisions. To the extent contemplated
herein, the provisions of this Award Agreement shall survive any exercise of the
Option and shall remain in full force and effect.
     4. Non-Transferability of the Option. The Option may not be sold, pledged,
assigned, hypotencated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant. The terms of this Award
Agreement shall be binding upon the executors, administrators, heirs, successors
and assignees of the Participant.
     5. Termination of the Option. The Option shall terminate and may no longer
be exercised on the first to occur of (i) the Option Termination Date as defined
above, (ii) the last date for exercising the Option following termination as a
Service Provider as described herein, or as otherwise set forth in this Award
Agreement.
     6. Termination of the Participant’s Relationship as a Service Provider.
          (a) Termination of the Option. If the Participant ceases to be a
Service Provider for any reason except by reason of death or Disability, the
Option, to the extent unexercised and exercisable by the Participant on the date
on which the Participant ceased to be a Service Provider, may be exercised by
the Participant within three (3) months after the date on which the
Participant’s relationship as a Service Provider terminates, but in any event no
later than the Option Termination Date. If the Participant’s Service Provider
relationship is terminated because of the death of the Participant or Disability
of the Participant, the Option, to the extent unexercised and exercisable by the
Participant on the date on which the Participant ceased to be a Service
Provider, may be exercised by the Participant (or the Participant’s estate or
legal representative) at any time prior to the expiration of twelve (12) months
from the date of such termination, but in any event no later than the Option
Termination Date. The Participant’s Service Provider relationship shall be
deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant’s termination of the Service Provider
relationship.
          (b) Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested and exercisable on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.
          (c) Extension of Option Exercise Period. Notwithstanding the above, in
the event that the Participant’s employment is terminated by the Company without
Cause or by the Participant for

7



--------------------------------------------------------------------------------



 



Good Reason (regardless of whether such termination is in Connection with a
Change of Control), the Option, to the extent unexercised and exercisable by the
Participant on the date of the Participant’s termination, may be exercised by
the Participant until the earlier of (i) 165 calendar days after the
Participant’s date of termination or (ii) the Option Termination Date, provided
that Participant signs the separation agreement and release of claims as set
forth in Section 8(d) of the Employment Agreement and otherwise complies with
such section.
          (d) Change in Status. Notwithstanding the above, in the event of the
Participant’s change in status from Consultant, Employee or Director to
Employee, Consultant or Director (e.g., an Employee becoming a Consultant), the
Participant’s’s status as a Service Provider shall continue notwithstanding the
change in status.
          (e) Exercise Prevented by Applicable Laws. Except as provided in this
Section 6, the Option shall terminate and may not be exercised after the
Participant’s Service Provider relationship terminates unless the exercise of
the Option in accordance with this Section 6 would constitute a violation of any
Applicable Laws. If the exercise of the Option is so prevented, the Option shall
remain exercisable until three (3) months after the date the Participant is
notified by the Company or its Parent or Subsidiary for whom the Participant
provides service that the Option is exercisable but in no event later than the
Option Termination Date.
     7. Leaves of Absence. Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, the Option shall cease to vest on the
91st day of any unpaid leave of absence and shall only recommence upon the
Participant’s return to active service.
     8. Rights as a Shareholder or Employee. The Participant shall have no
rights as a stockholder with respect to any Shares until the date of the
issuance of a certificate or certificates for the Shares for which the Option
has been exercised. No adjustment shall be made for dividends or distributions
or other rights for which the record date is prior to the date such stock
certificate or certificates are issued.
     9. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE OR OTHER SERVICE PROVIDER OF THE
COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE OR NOTICE.
     10. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation or
Change of Control.

8



--------------------------------------------------------------------------------



 



          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, as well as the price per share of Common Stock covered
by each such outstanding Award, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify the
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for the Participant
to have the right to exercise his Award until ten (10) days prior to such
transaction as to all of the stock covered thereby, including Shares as to which
the Award would not otherwise be vested or exercisable. To the extent it has not
been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.
          (c) Change of Control. In the event of a Change of Control, each
outstanding Option shall be assumed or an equivalent option substituted by the
successor corporation or a Parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Option, the Participant shall fully vest in and have the right to exercise the
Option as to all of the Optioned Stock, including Shares as to which it would
not otherwise be vested or exercisable. If the Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Change of
Control, the Administrator shall notify the Participant in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period. For the purposes of this
paragraph, an Option shall be considered assumed if, following the Change of
Control, the Option confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option immediately prior to the Change of Control,
the consideration (whether stock, cash, or other securities or property)
received in the Change of Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the Change of Control is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of any Option, for each Share of Optioned Stock subject to the Option,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change of Control.
     11. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise or vesting of an Award unless the exercise or vesting of such Award and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

9



--------------------------------------------------------------------------------



 



          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the Participant or any authorized person
exercising such Award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.
          (c) Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
     12. Legends. The Company may at any time place legends referencing any
applicable federal and/or state securities restrictions on all certificates
representing shares of stock subject to the provisions of this Award Agreement.
The Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to the
Option in the possession of the Participant in order to effectuate the
provisions of this Section 12.
     13. Binding Effect. This Award Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
     14. Amendment or Termination. The Administrator may at any time amend,
alter, suspend or terminate the Agreement; provided, however, that no such
amendment, alteration, suspension or termination may adversely affect the Option
or any unexercised portion hereof without the written consent of the
Participant. Termination of the Agreement shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Agreement prior to the date of such termination.
     15. Entire Agreement; Applicable Law. This Award Agreement, along with the
Participant’s Employment Agreement, constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. To the extent that this
Award Agreement sets forth terms and conditions that are less beneficial to the
Particpant than the Employment Agreement, the terms of the Employment Agreement
shall prevail.
     16. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company at its then current principal
executive office or to such other address as the Company may hereafter designate
to the Participant. Any notice to be given to the Participant hereunder shall be
addressed to the Participant at the last address known to the Company, or at
such other address as the Participant may hereafter designate to the Company. A
notice shall be deemed to have been duly given when personally delivered or
mailed by registered or certified mail to the party entitled to receive it.

10



--------------------------------------------------------------------------------



 



         
PARTICIPANT
  3COM CORPORATION    
 
       
/s/ Ronald A. Sege

 
Ronald A. Sege
President and COO
  /s/ Neal D. Goldman

 
Neal D. Goldman
Executive Vice President and Chief Legal and
Administrative Officer    
 
       
5/16/08
 
Date
   
 
Date    

11